The opinion was delivered,
Per Curiam.
The offers of testimony by the defendants below to prove that that part of Washington street where the plaintiff was injured by the falling of the pole was not generally travelled, and that the spot on which he was at the time of the injury was a part of the street upon which, the Philadelphia and Germantown Railroad Company had located their road and switches, and that the plaintiff was engaged at the time in labor connected with the railroad, was properly rejected. It was not pretended that the street had not been opened and graded by the town authorities and under their jurisdiction; and because a portion of it had been awarded as an'easement to the railroad, the.authorities themselves were not relieved from the duty of seeing that man-traps or dangerous erections were not kept upon it, and they were bound to remove them. The doctrine applicable to this part of the case may be found fully discussed in Erie City v. Schwingle, 10 Harris 384.
The general charge of the learned judge was so lucid in its presentation of the law and facts to the jury in the case, that it needs no discussion, nor do the answers to the points objected to; the charge vindicates them all, and we affirm this case upon the charge; with a single qualification of a matter introduced by way of illustration, viz.: that the carriage of a visitor to the house of a friend left standing on the street is a nuisance. It may .become, but is not a nuisance per se, and this we presume is what the learned judge meant, but his language might be misconstrued.
Judgment affirmed.